                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ELAINE HALL, et al.,

      Plaintiffs,                                  Case No. 19-cv-10186
                                                   Hon. Matthew F. Leitman
v.

GENERAL MOTORS, LLC,

     Defendant.
__________________________________________________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
                  MOTION TO DISMISS (ECF No. 21)

      In this putative class action, Plaintiffs bring a variety of statutory and

common-law claims against Defendant General Motors, LLC (“GM”) arising out of

an alleged safety defect in the StabiliTrak system of their GM vehicles. (See First

Am. Compl., ECF No. 19.) GM has now moved to dismiss all of Plaintiffs’ claims.

(See Mot. to Dismiss, ECF No. 21.) For the reasons that follow, GM’s motion is

GRANTED and Plaintiffs’ First Amended Complaint is DISMISSED WITH

PREJUDICE.

                                         I

      GM is one of the world’s leading automakers. One of the vehicles that it

designs and manufactures is the Chevrolet Impala. (See First Am. Compl. at ¶1, ECF

No. 19, PageID.327.) Plaintiffs are consumers “who purchased … 2010 through



                                        1
2016 Chevrolet Impala and 2014-2016 Chevrolet Impala Limited vehicles [] in the

United States” (the “Class Vehicles”). (Id.) Plaintiffs purchased their vehicles on

the used-car market. (See, e.g., ¶8, PageID.331.)

      The Class Vehicles are equipped with a “StabiliTrak electronic stability

control system” that is designed to “proactively help drivers maintain control of their

vehicles in situations where the vehicle is beginning to lose directional stability.”

(Id. at ¶¶ 2, 37, PageID.327-328, 341.) Plaintiffs assert that the StabiliTrak system

“contain[s] one or more design and/or manufacturing defects … that can cause the

vehicle to pull to one side (particularly while turning), hesitate, jerk, brake/lock

wheels, lose power and/or stall.” (Id. at ¶2, PageID.327-328.) Plaintiffs refer to this

defect as the “StabiliTrak Defect.” (Id.) Plaintiffs contend that the StabiliTrak

Defect “is caused by a defective wheel speed sensor wiring harness which is subject

to unintended wear, stress and abrasion from normal use that can cause various types

of damage.” (Id. at ¶39, PageID.342.) This “damage,” in turn, “can cause the signals

from the wheel speed sensor to become erratic” and cause the “symptoms” described

above. (Id. at ¶¶ 3, 39, PageID.328, 342.) Plaintiffs insist that:

             The StabiliTrak Defect has been documented to occur
             under a variety of driving conditions, and presents a grave
             safety hazard that renders the Class Vehicles unreasonably
             dangerous to consumers because of the increased
             probability that the vehicle will be involved in an accident,
             as well as the possibility that Class Members may become
             stranded under unsafe conditions. Numerous owners have
             reported their vehicles pull to one side and/or emit a loud

                                           2
             grinding noise while turning, others have reported
             hesitation, jerking, random braking/locking of the wheels,
             loss of power and stalling. These symptoms are sometimes
             accompanied by illumination of one or more warning
             lights including the “ABS” warning light, the “Service
             StabiliTrak” warning light and the “Service Traction
             Control” warning light.

(Id. at ¶3, PageID.328.) Finally, Plaintiffs claim that GM “concealed” and “failed

to disclose” the StabiliTrak Defect to Plaintiffs and the public. (Id. at ¶7,

PageID.330.)

                                         II

      Plaintiffs filed their First Amended Class Action Complaint, the operative

pleading in this action, on May 16, 2019. (See Frist Am. Compl., ECF No. 19.) The

named Plaintiffs are as follows:

    Elaine Hall, a California resident who purchased a “used 2016 Chevrolet
      Impala Limited” from an “authorized GM dealer” in Los Angeles, California
      in July 2017. (Id. at ¶8, PageID.331);
    Herklee Carey, an Alabama resident who purchased a “used 2014 Chevrolet
      Impala Limited from Nissan of Mobile in Mobile, Alabama” in January 2015.
      (Id. at ¶12, PageID.332);
    Brandon Clark, an Illinois resident who purchased a “used 2014 Chevrolet
      Impala from Tom Sparks Automotive” in DeKalb, Illinois in July 2016. (Id.
      at ¶16, PageID.334.);
    Duranda Jones, an Illinois resident who purchased a “used 2013 Chevrolet
      Impala” from an “authorized GM dealer” in Pekin, Illinois in November 2017.
      (Id. at ¶20, PageID.336);


                                         3
    Rebecca Bittner, a Pennsylvania resident who purchased a “used 2012
       Chevrolet Impala” from an “authorized GM dealer” in Cumberland, Maryland
       in July 2015. (Id. at ¶24, PageID.337.); and
    James Fagre, a Missouri resident who purchased a “used 2012 Chevrolet
       Impala from Marshfield Chevrolet in Marshfield, Missouri” in March 2015.
       (Id. at ¶28, PageID.339.)

       Plaintiffs bring claims against GM for fraud, violations of the consumer

protection laws of various states, unjust enrichment, and breach of the Class

Vehicles’ implied warranties under state and federal law.

       GM moved to dismiss the First Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6) on June 13, 2019. (See Mot. to Dismiss, ECF No. 21.)

The Court held a hearing on the motion on January 30, 2020. (See Hr’g Tr., ECF No.

37.)

                                          III

       “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

when a plaintiff pleads factual content that permits a court to reasonably infer that

the defendant is liable for the alleged misconduct. See id. When assessing the

sufficiency of a plaintiff’s claim, a district court must accept all of a complaint’s



                                           4
factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512 (6th

Cir. 2001). Mere “conclusions,” however, “are not entitled to the assumption of

truth. While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Iqbal, 556 U.S. at 679. A plaintiff must

therefore provide “more than labels and conclusions,” or “a formulaic recitation of

the elements of a cause of action” to survive a motion to dismiss. Twombly, 550 U.S.

at 555. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                         IV

      GM moves to dismiss Plaintiffs’ claims on several different grounds. The

Court will address each category of Plaintiffs’ claims separately.

                                          A

                                          1

      In Counts I-IV, VII-VIII, and XI of the First Amended Complaint, Plaintiffs

bring a common-law fraud claim and claims based upon the consumer protection

laws of various states against GM. The essence of each of these claims is that GM

“concealed” and “failed to disclose” the StabiliTrak Defect to the public. (First Am.

Compl. at ¶¶ 196-197, ECF No. 19, PageID.384.) Thus, these claims are in the

nature of fraudulent omissions.




                                          5
      In order to prevail on this type of fraudulent omission claim in the defective

product context, a plaintiff must plead, among other things, that “a manufacturer

knew of [the] defect before sale.” McKee v. General Motors, LLC, 376 F. Supp. 3d

751, 761 (E.D. Mich. 2019). See also, e.g., Herremans v. BMW of North America,

LLC, 2014 WL 5017843, at ** 16-17 (C.D. Cal. Oct. 3, 2014) (“Because [plaintiff]

has failed adequately to allege BMW’s knowledge of the defect when she purchased

her car, the court concludes that she has not pled a material failure to disclose for

purposes of [California’s Unfair Competition Law and California Consumers Legal

Remedies Act]”); Kwintkiewicz v. Bentley Motors, Inc., 2011 WL 1336576, at *3

(D. Md. Apr. 7, 2011) (holding that common-law fraud claim under Maryland law

required plaintiff to plead, among other things, that defendant “knew of the alleged

defect” in allegedly defective vehicle). Indeed, Plaintiffs do not dispute that they

must plead GM’s pre-sale knowledge of the StabiliTrak Defect in order to proceed

on their fraud claims and claims under state consumer protection laws. Instead, they

insist that they have done so. (See Resp. to Mot. to Dismiss, ECF No. 28,

PageID.702-706.)

                                         2

      Plaintiffs attempt to plead GM’s pre-sale knowledge of the StabiliTrak Defect

through three types of allegations. Individually and collectively, these allegations

are not enough.



                                         6
                                          a

      Plaintiffs first generally allege that GM had pre-sale knowledge of the

StabiliTrak Defect through “pre-production testing,” “aggregate warranty data,” and

other production-based sources:

             [A]s early as 2007, if not before, Defendant acquired its
             knowledge of the StabiliTrak Defect through sources not
             available to Plaintiffs and Class Members, including, but
             not limited to, pre-production testing, pre-production
             design failure mode and analysis data, production design
             failure mode and analysis data, early consumer complaints
             made exclusively to Defendant’s network of dealers and
             directly to Defendant, aggregate warranty data compiled
             from Defendant’s network of dealers, testing conducted by
             Defendant in response to consumer complaints, and repair
             order and parts data received by Defendant from
             Defendant’s network of dealers.

(First Am. Compl. at ¶42, ECF No. 19, PageID.343.)

      These allegations are too vague and pleaded at too high a level of generality

to support a reasonable inference that GM had pre-sale knowledge of the StabiliTrak

Defect. Plaintiffs have not alleged any facts about GM’s pre-production testing, any

particular analysis GM completed based on that testing, or GM’s repair order and

parts data that, if proven, would establish GM’s pre-sale knowledge of the

StabiliTrak Defect. “[C]ourts routinely reject generalized allegations about ‘testing’

and manufacturer ‘analyses,’” like those Plaintiffs lodge here, “made in support of

finding knowledge of a defect.” McKee, 376 F. Supp. 3d at 761-62 (dismissing

plaintiffs’ fraud claims). See also Beck v. FCA US LLC, 273 F. Supp. 3d 735, (E.D.

                                          7
Mich. 2017) (dismissing fraud claim based upon failure to allege pre-suit knowledge

of defect, collecting cases, and explaining that “[r]egarding the generic allegations

of FCA’s access to ‘testing’ and ‘analysis,’ courts have found substantially similar

allegations to be insufficient to support an inference that a defendant knew about a

design defect at the product’s time of sale”); Grodzitsky v. Am. Honda Motor Co.,

Inc., 2013 WL 690822, at *6 (C.D. Cal. Feb. 19, 2013) (dismissing fraud claims and

noting that “Plaintiffs’ generalized assertion that unspecified ‘pre-release testing

data’ and ‘aggregate data from Honda dealers’ fails to suggest how this information

could have informed Defendant of the alleged defect at the time of sale”). Simply

put, Plaintiffs’ allegations about GM’s unspecified pre-sale testing and analysis are

not sufficient to support a plausible inference that GM had pre-sale knowledge of

the StabiliTrak Defect.

                                         b

      Next, in the First Amended Complaint, Plaintiffs quote two complaints

consumers filed with the National Highway Traffic Safety Administration

(“NHTSA”) related to the StabiliTrak Defect. (See First Am. Compl. at ¶3, ECF No.

19, PageID.329.) Plaintiffs have also filed as an attachment to the First Amended

Complaint a document that includes 596 consumer complaints that Plaintiffs say

“are example consumer complaints filed with the NHTSA for the 2007 through 2016

model years.” (Id. at ¶49, PageID.347; see also Consumer Complaints, ECF No. 19-



                                         8
9.) Plaintiffs insist that GM “monitored complaints submitted to NHTSA as part of

its normal business operations” and that the complaints “demonstrate” that the

StabiliTrak Defect was “widespread and dangerous.” (First Am. Compl. at ¶49, ECF

No. 19, PageID.347.)

      These complaints do not support a plausible inference of GM’s knowledge of

the StabiliTrak Defect. First, it is not clear to what extent Plaintiffs are relying on

these complaints to establish GM’s knowledge of the StabiliTrak Defect. GM

argued in its motion to dismiss that these complaints “do not show pre-sale

knowledge” (Mot. to Dismiss, ECF No. 21, PageID.636), and Plaintiffs responded

that GM’s argument was a “red herring” because the complaints merely “help

contextualize Plaintiffs’ allegations and demonstrate that the StabiliTrak Defect is

widespread and dangerous.” (Resp. to Mot. to Dismiss, ECF No. 28, PageID.706.)

Moreover, Plaintiffs did not cite any cases holding that the types of complaints

Plaintiffs rely upon here can support a plausible inference that GM knew about the

StabiliTrak Defect. And courts, including two courts in this district, have found that

such complaints are “insufficient to support a finding of [] knowledge.” McKee, 376

F. Supp. 3d at 761. See also Beck, 273 F. Supp. 3d at 753 (concluding that plaintiff’s

reliance on NHTSA complaints was insufficient to support a plausible inference of

defendant’s knowledge of alleged defect).




                                          9
      Second, and in any event, the way in which Plaintiffs presented the consumer

complaints to the Court is insufficient to support a plausible inference GM had pre-

sale knowledge of the StabiliTrak Defect.           Plaintiffs quoted two consumer

complaints in the First Amended Complaint and then filed 596 total complaints as

an attachment to that pleading. Plaintiffs do not specifically identify how many and

which complaints (1) relate to the Class Vehicles at issue and/or (2) arise out of the

StabiliTrak Defect specifically as opposed to some other potential defect with the

complained-about vehicles. For example, 63 pages of the consumer complaints

relate to 2007-2009 Chevrolet Impala vehicles, and those cars are not included in

Plaintiffs’ definition of the “Class Vehicles” (i.e., 2010-2016 Chevrolet Impala

vehicles and 2014-2016 Chevrolet Impala Limited vehicles). (See ECF No. 19-9,

PageID.427-489.) In addition, some of the complaints are vague and/or include

complaints about issues that are not included in the list of “symptoms” that Plaintiffs

contend are caused by the StabiliTrak Defect. (See e.g., id. at PageID.431 (“Every

time I would drive the 08 Chevy Impala the key would not turn all the way out”);

PageID.472 (“Consumer writes in regards to traction control problems” with no

additional details); PageID.537 (“In the right rear section of the car there is a rattle

all the time.”) Finally, Plaintiffs acknowledge that less than half of the complaints

were made before “the first Plaintiffs’ purchase in January 2015.” (Resp. to Mot. to

Dismiss, ECF No. 28, PageID.695, 706.) Simply put, Plaintiffs have not presented



                                          10
these complaints in a manner that can reasonably allow the Court to determine

whether they tend to establish GM’s pre-sale knowledge of the StabiliTrak Defect.

      For all of these reasons, the Court declines to hold that the consumer

complaints support a reasonable inference that GM knew about the StabiliTrak

Defect.

                                         c

      Finally, Plaintiffs attempt to establish GM’s pre-sale knowledge through three

Technical Service Bulletins that GM issued related to the StabiliTrak and related

systems. (See First Am. Compl. at ¶43, ECF No. 19, PageID.343.) A TSB is an

“alert that informs authorized service technicians to pervasive issues affecting

particular models and model years.” In re General Motors Air Conditioning

Marketing and Sales Practices Litigation, 406 F. Supp. 3d.618, 636-37 (E.D. Mich.

2019) (“GM Air Conditioning”) (internal quotation marks omitted). Plaintiffs rely

on the following TSBs:

     TSB No. 08-05-25-004A issued on October 27, 2008 (the “October 2008

      TSB”);

     TSB No. PIC5992 issued in April 2014 (the “April 2014 TSB”); and

     TSB PIC5992A issued in May 2016 (the “May 2016 TSB”).1


1
 Plaintiffs identified several other TSBs in the First Amended Complaint, but they
have not presented any arguments related to TSBs in their briefing and they do not
appear to be relying on these other TSBs to establish GM’s pre-sale knowledge.

                                        11
      The October 2008 TSB is titled “Antilock Brake System (ABS), Traction

Control System (TCS), or StabiliTrak(R) Light On, [Diagnostic Trouble Codes]

C00035-C0052 Set (Perform Diagnostic Test Procedure and Repair as Necessary).”

(ECF No. 19-4, PageID.401.) The TSB identifies the relevant “condition” as

follows: “Some customers may comment that the Antilock Brake System (ABS),

Traction Control System (TCS), or StabiliTrak(R) (if equipped) warning lights are

illuminated.” (Id.) The TSB then instructs technicians that in order to resolve the

problem with the warning light, they may need to “replace the wheel speed sensor.”

(Id., PageID.402.)

      The April 2014 and May 2016 TSBs are nearly identical to one another. They

both share the same subject line: “Diagnostic Tip – ABS Lamp On With Any Of The

Following [Diagnostic Trouble Codes] C0035 C0040 Or Unwanted Traction Control

Activation.” (ECF No. 19-7, PageID.423; ECF No. 19-8, PageID.425.)               The

“Condition/Concern” section of both TSBs says: “Some customers may comment

on the ABS and/or TCS light being illuminated. This condition may be more easily

duplicated while turning.” (Id.) The TSBs then instruct technicians to “inspect the

front Wheel Speed Sensor (WSS) jumper harnesses for any damage.” (Id.)

      The three TSBs do not support a reasonable inference that GM has pre-sale

knowledge of the StabiliTrak Defect. That becomes clear when one contrasts the

content of the TSBs with Plaintiffs’ own definition of the StabiliTrak Defect.



                                         12
      As explained above, Plaintiffs have defined the StabiliTrak Defect as a wheel

speed sensor wiring harness problem that causes “the vehicle[s] to pull to one side

(particularly while turning), hesitate, jerk, brake/lock wheels, lose power and/or

stall.” (First Am. Compl. at ¶2, PageID.327-328.) And Plaintiffs insist that the

defect “presents a grave safety hazard that renders the Class Vehicles unreasonably

dangerous to consumers because of the increased probability that the vehicle will be

involved in an accident.” (Id.) Plaintiffs contend that these safety hazards caused by

the StabiliTrak Defect “are sometimes accompanied by illumination of one or more

warning lights,” including the “Service StabiliTrak” warning light and the “Service

Traction Control” warning light. (Id. at ¶3, PageID.328.)

      The TSBs do not mention any of the “safety hazards” that lie at the core of

Plaintiffs’ definition of the StabiliTrak Defect. For example, the October 2008 TSB

says only that vehicle owners may complain that certain warning lights, including

the StabiliTrak warning light, may be illuminated. (See ECF No. 19-4, PageID.401.)

And while that TSB does reference the potential need to replace the wheel speed

sensor, the TSB does not suggest that the faulty sensor interferes in any way with an

owner’s ability to safely drive her vehicle. The October 2008 TSB thus does not

support Plaintiffs’ contention that GM had pre-sale knowledge of the StabiliTrak

Defect. See, e.g., Mandani v. Volkswagon Grp. of Am., Inc., 2019 WL 652867, at *7

(N.D. Cal. Feb. 15, 2019) (dismissing fraud claim and concluding plaintiff had not



                                         13
plausibly alleged knowledge of defect where TSB plaintiff relied upon did not

reference the symptom plaintiff complained about in his vehicle: “This Court cannot

conclude that one TSB notice related to noise issues, standing alone, means that

Defendants had knowledge of a more-serious safety defect”); Sloan v. General

Motors, LLC, 2017 WL 3283998, at *7 (N.D. Cal. Nov. 1, 2017) (dismissing fraud

claim and rejecting plaintiffs’ reliance on a TSB where “the TSB Plaintiffs [] rely

on addresses the general problem of excessive oil consumption, and does not

mention the alleged specific defect”).

      Nor do the April 2014 and May 2016 TSBs suggest that GM had pre-sale

knowledge of the StabiliTrak Defect. Neither of these TSBs mention any of the

alleged “safety hazards” that lie at the heart of the StabiliTrak Defect. Moreover,

the subject lines of these TSBs do not reference the StabiliTrak system or the

StabiliTrak warning light. (See ECF No. 19-7, PageID.423; ECF No. 19-8,

PageID.425.) Thus, while it may be a plausible inference based on these allegations

that GM was aware of some problem with the wheel sensors on the Class Vehicles,

these TSBs do not plausibly establish that GM was aware of the specific StabiliTrak

Defect plaintiffs have identified. See, e.g., Sloan, 2017 WL 3283998, at *7 (noting

that the relied-upon “TSB does not suggest that GM knew that all of the engines

were inherently defective; indeed, the [alleged defect with the] Low-Tension Oil

Rings are not even mentioned [in the TSB]”).



                                         14
      Plaintiffs counter that the May 2014 and April 2016 TSBs do indicate that

GM had pre-sale knowledge of the StabiliTrak Defect because the TSBs mentioned

both “unwanted” activation of the “traction control” system and the illumination of

the traction control warning light. (ECF No. 19-7, PageID.423; ECF No. 19-8,

PageID.425.) But there is no suggestion in the TSBs that unwanted activation of the

traction control system presents the type of safety issues that lie at the core of the

StabiliTrak Defect. And it is not self-evident that extra traction control would cause

the safety hazards allegedly associated with that defect – jerking, stalling, hesitation,

etc. Moreover, Plaintiffs did not include unwanted traction control as one of the

“symptoms” of the StabiliTrak Defect. For all of these reasons, the references to

unwanted traction control in the two latter TSBs do not plausibly indicate that GM

had pre-sale knowledge of the StabiliTrak Defect.

      Notably, the TSBs cited by Plaintiffs here fall short of the TSBs that other

courts – in cases cited by Plaintiffs – have found sufficient to establish a

manufacturer’s pre-sale knowledge (at least at the pleading stage). Unlike the TSBs

here, the TSBs in those cases, on their face, were unmistakably linked to a core

feature of the defect at issue. Consider the decision in Bryde v. General Motors,

LLC, 2016 WL 6804584 (N.D. Cal. Nov. 17, 2016). In Bryde, the plaintiffs alleged

that “one or more design or manufacturing defects in the Class Vehicles’ airbag

systems [could] cause the right front passenger airbag to fail to deploy when it



                                           15
otherwise should.” Id. at *1. The court held that the plaintiffs plausibly alleged

GM’s pre-sale knowledge of this defect by identifying, among other things, a TSB

that GM had issued. That TSB identified a flaw in the very sensor that was

responsible for powering the airbag. More specifically, it mentioned a “tear in the

sensor circuit of a PPS pad” that “detect[ed] whether an adult is seated in the front

passenger seat and, hence, whether the airbag should be on.” Id. at ** 9-10. Thus,

the TSB in Bryde directly concerned the failure of the airbag to engage – the precise

defect the plaintiffs had complained about.

      The TSBs in Majdipour v. Jaguar Land Rover North America, LLC, 2013 WL

5574626 (D.N.J. Oct. 9, 2013) and Mui Ho v. Toyota Motor Corp., 931 F. Supp. 2d

987 (N.D. Cal. 2013), also relied upon by Plaintiffs, are distinguishable for the same

reason. In Majdipour, the plaintiffs alleged that that their Land Rovers’ contained a

“suspension defect” that caused, among other things, “leaks” in the front air springs

of their suspension systems. Id. at *1. And the plaintiffs sought to establish Jaguar’s

knowledge of the defect based, in part, on a TSB that identified a specific “hairline

crack[] in the rubber material of the front air spring.” Id. at *3. Thus, the TSB at

issue in Majdipour, on its face, was tied directly to the defect about which the

plaintiffs complained. Likewise, in Mui Ho, the plaintiffs complained about a defect

with their headlamps. And the TSBs relied-upon by those plaintiffs “addressed the

alleged headlamp defect” at issue. Mui Ho, 931 F. Supp. 2d at 991. Here, in contrast,



                                          16
the TSBs identified by Plaintiffs did not identify or mention any of the core features

of the StabiliTrak Defect as defined by Plaintiffs, and thus those TSB’s do not

support a plausible inference that GM knew about the StabiliTrak Defect.

                                            3

      In GM Air Conditioning, supra, this Court held that the plaintiffs did plausibly

allege that GM had pre-sale knowledge of a vehicle defect.             Contrasting the

knowledge allegations in that case with those made by Plaintiffs here helps to

illuminate the insufficiency of Plaintiffs’ allegations of GM’s pre-sale knowledge.

      The plaintiffs in GM Air Conditioning alleged that the air conditioning

systems of their GM vehicles were defective. They contended that there were cracks

in components of the air conditioners that inhibited the ability of the air conditioners

to produce and blow cold air. And they insisted that GM knew about the defect

before selling the vehicles.

      In an attempt to establish GM’s knowledge, the plaintiffs first generally

alleged that:

                GM learned of the [air conditioner defect] ... through
                sources such as pre-release evaluation and testing;
                investigations leading to dealer service bulletins; repair
                data; replacement part sales data; early consumer
                complaints made directly to GM, collected by [the
                NHTSA], and/or posted on public online vehicle owner
                forums; testing done in response to those complaints;
                [and] aggregate data from GM dealers.




                                           17
Id. at 636 (quoting amended complaint). But the plaintiffs did not rest upon these

general allegations concerning testing and evaluation. On the contrary, the plaintiffs

described the testing in some detail:

             243. An adequate pre-release analysis of the design,
             engineering, and manufacture of the AC Systems in the
             Class Vehicles would have revealed to GM that the AC
             Systems were defective and susceptible to cracking,
             leaking refrigerant, and failing to provide cool air into the
             passenger cabin.

             244. Moreover, GM conducts significant durability testing
             on all of its vehicles, including Class Vehicles. GM asserts
             that during durability testing at its Milford Proving
             Grounds “the team drives a test vehicle up to 25,000 miles,
             though it is in such extreme conditions that it represents
             100,000 miles of customer use.”

             245. Indeed, GM is known for its “notoriously rigorous
             durability tests. In just 18 months, engineers are able to
             replicate the kind of wear and tear a car would undergo in
             its entire lifetime, ensuring it will hold up over time once
             it reaches customer hands.”

             246. GM also claims it is “always pushing ourselves to test
             even the smallest part of a vehicle to ensure that the entire
             product from the engine down to the screws and bolts are
             tough enough to handle the driving our customers need.”

             247. The 2014 Chevrolet Silverado, for example,
             completed more than 12.5 million miles of testing before
             General Motors put the vehicle on sale. GM says its fleet
             of Silverado test vehicles completed more than 4 million
             miles of combined durability testing and 8.2 million miles
             of real world driving before being sent into production in
             Silao, Mexico, Fort Wayne Ind. and Flint, Mich. The
             testing was done in the scorching deserts of Arizona, the
             frozen grounds of Kapuskasing, Ontario, and of course

                                          18
             GM’s own test facility. As a result, GM knew or should
             have known that the AC System in Class Vehicles is
             defective and prone to premature failure.

(GM Air Conditioning First Am. Compl. at ¶¶ 243-47, E.D. Mich. Case No. 18-md-

02818, ECF No. 24, PageID.1073-1075; internal footnotes omitted.) The plaintiffs’

contention that GM exhaustively tested some of the class vehicles in “scorching

deserts” – an area in which any driver, including a test driver, would presumably use

a vehicle’s air conditioning system – lent plausible support to their contention that

GM knew about the alleged air conditioning defect.

        The plaintiffs in GM Air Conditioning also made specific allegations

regarding how an increase in replacement part sales of specific air conditioner parts

and complaints to GM directly established GM’s knowledge of the defect in that

case:

             261. On information and belief, GM, like all vehicle
             manufacturers, communicates with its authorized service
             technicians in order to identify pervasive vehicle defects,
             and root causes and potential repairs. GM collects and
             analyzes field data including, but not limited to, repair
             requests made at dealerships and service centers, technical
             reports prepared by engineers that have reviewed vehicles
             for which warranty coverage is requested, parts sales
             reports, and warranty claims data, in order to determine
             whether a defect exists and should be covered under
             warranty or through a goodwill program.

             262. GM also reviews and analyzes warranty data
             submitted by its dealerships and authorized technicians in
             order to identify defect trends in its vehicles. GM dictates
             that when a repair is made under warranty (or warranty

                                         19
coverage is requested), service centers must provide GM
with detailed documentation of the problem and the fix
that describes the complaint, cause, and correction, and
also save the defective component in case GM later
decides to audit the dealership or otherwise verify the
warranty repair. For their part, service centers are
meticulous about providing this detailed information
about in-warranty repairs to GM because GM will not pay
the service centers for the repair if the complaint, cause,
and correction are not sufficiently described. Due to GM’s
efforts to monitor defect trends and the sheer number of
repairs and warranty/goodwill requests made in
connection with the Defect, GM knew or should have
known of the Defect.

                           [….]

264. Upon information and belief, GM service centers use
GM replacement parts that they order directly from GM.
Furthermore, independent vehicle repair shops that service
Class Vehicles also order OEM parts directly from GM.
Therefore GM would have detailed and accurate data
regarding the number and frequency of replacement part
orders. The ongoing high sales of replacement AC System
parts – indeed so much so that the parts were (and continue
to be) on national backorder – was certainly known to GM,
and should have alerted GM that its AC Systems were
defective and causing Class Vehicles’ AC Systems to fail.

                           [….]

266. The full universe of complaints made directly to GM
about the AC System Defect is information presently in
the exclusive custody and control of GM and is not yet
available to Plaintiffs prior to discovery. On information
and belief, however, many Class Vehicle owners
complained directly to GM dealerships about the AC
System failures their Vehicles experienced. For example,
some instances of these direct-to-GM complaints were



                            20
             posted on online on GM’s own website forums, and
             responded to by GM customer service.

(Id. at ¶¶ 261-62, 264, 266, PageID.446-448.)

      Finally, the TSBs identified and relied upon by the plaintiffs in GM Air

Conditioning plausibly supported plaintiffs’ contention that GM knew about the air

conditioning defect because the TSBs specifically referenced that defect. The

plaintiffs in GM Air Conditioning complained that their air conditioning system

failed to blow cold air, and the relied-upon TSBs referenced “cracks in the AC

System components that allow refrigerant/refrigerant to leak out, resulting in a ‘very

low/empty refrigerant level’ and the AC System ‘blowing warm’ air instead of

producing cold air” – the exact defect plaintiffs complained about. (Id. at ¶254,

PageID.444.) As explained above, the TSBs relied upon by Plaintiffs here, on their

face, did not mention or identify a core feature of the StabiliTrak Defect. Moreover,

unlike here, the plaintiffs in GM Air Conditioning alleged that at least one of the

relevant TSBs that discussed the “cracks in the AC System” was “highlighted at a

2014 meeting of the Cadillac National Services Managers Council.” (Id. at ¶250,

Page.ID 1076). That allegation further plausibly supported plaintiffs’ allegation that

GM knew about the defect at issue.

      The differences between the knowledge allegations that were sufficient in GM

Air Conditioning and the knowledge allegations Plaintiffs make here underscore




                                         21
why the allegations in this case do not support a plausible inference that GM had

pre-sale knowledge of the StabiliTrak Defect.2

                                           B

      In Count XII of the First Amended Complaint, Plaintiffs, on behalf of a

nationwide class, or, in the alternative, on behalf of various state sub-classes, allege

that GM has been unjustly enriched “through the sale and lease of the Class

Vehicles.” (First Am. Compl. at ¶205, ECF No. 19, PageID.386.) This claim fails

for two reasons.

                                           1

      Plaintiffs’ unjust enrichment claim is not cognizable because there is an

express contract that covers the same subject matter – namely, the express limited

warranty that GM provided at the time the Class Vehicles were first purchased.3

“Courts will not imply a contract” for the purposes of an unjust enrichment claim




2
  The Court is not suggesting that every plaintiff must plead the exact facts pleaded
by the plaintiffs in GM Air Conditioning or that that decision sets forth a rigid test
that all plaintiffs must satisfy. The Court is saying only that the contrast between
the allegations of GM’s knowledge of the defect GM Air Conditioning and the
allegations of GM’s knowledge here helps to highlight the insufficiency of the
allegations in this case.
3
  GM has attached excerpts from the relevant limited warranties to its motion to
dismiss. (See ECF Nos. 21-2, 21-3, 21-4, 21-5.) The Court may consider these
warranties in the context of GM’s motion to dismiss because they are referred to in
Plaintiffs’ First Amended Complaint and are central to Plaintiffs’ claims. See, e.g.,
In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 466 (6th Cir. 2014).

                                          22
“where there is an express contract governing the same subject matter.” GM Air

Conditioning, 406 F. Supp. 3d at 634 (emphasis removed) (dismissing unjust

enrichment claim). See also FLF, Inc. v. World Publ’ns, Inc., 999 F. Supp. 640, 642

(D. Md. 1998) (“It is settled law in Maryland, and elsewhere, that a claim for unjust

enrichment may not be brought where the subject matter of the claim is covered by

an express contract between the parties”); Paracor Fin., Inc. v. General Elec.

Capital Corp., 96 F.3d 1151, 1167 (9th Cir. 1996) (“Under [] California ... law,

unjust enrichment is an action in quasi-contract, which does not lie when an

enforceable, binding agreement exists defining the rights of the parties.”). Indeed,

courts have regularly dismissed unjust enrichment claims filed against automobile

manufacturers where a valid, enforceable express warranty covers the same subject

matter as plaintiffs’ unjust enrichment claims. See, e.g., McKee, 376 F. Supp. 3d at

762 (“Because the [w]arranty governs [p]laintiff’s claims against GM for the

Transmission Defect, a claim for unjust enrichment is unavailable to him.”); Mitchell

v. Gen. Motors, LLC, 2014 WL 1319519, at *15 (W.D. Ky. Mar. 31, 2014) (granting

GM’s motion to dismiss unjust enrichment claim where “the written [w]arranty is

an explicit contract that governs their relationship”); Miller v. Gen. Motors, LLC,

2018 WL 2740240, at *15 (E.D. Mich. June 7, 2018) (holding that plaintiffs’ “unjust

enrichment claims … fail because the terms of the GM Limited Warranty governs

the parties’ rights and obligations with respect to defects in materials and



                                         23
workmanship, and thus no contract will be implied in law to defeat the GM Limited

Warranties’ express terms”). Thus, because the express limited warranty governs

the same subject matter as Plaintiffs’ unjust enrichment claim, that claim fails. See

GM Air Conditioning, 406 F. Supp. 3d at 635.

      Plaintiffs counter that “a pleading at this stage may seek alternative or

conflicting grounds for relief.” (Resp. to Mot. to Dismiss, ECF No. 28, PageID.709.)

While alternative pleading is usually allowed, Plaintiffs may not plead their unjust

enrichment claim in the alternative here because it is undisputed that GM’s express

limited warranty governs the subject matter of Plaintiffs’ claims. See, e.g., GM Air

Conditioning, 406 F. Supp. 3d at 635 (holding that plaintiff could not plead unjust

enrichment claim in the alterative where it was undisputed that warranty covered

same subject matter as that claim); Mitchell, 2014 WL 1319519, at *15 (holding that

“[p]laintiff is not permitted to plead … breach of express warranty claims and unjust

enrichment in the alternative” where “the parties do not dispute the existence of [the

warranty]”).4 Cf. Elfaridi v. Mercedes-Benz USA, LLC, 2018 WL 4071155, at *11

(E.D. Mo. Aug. 27, 2018) (“A plaintiff is certainly entitled to bring an unjust

enrichment claim as an alternative ground for relief pursuant to Rule 8(e)(2) of the


4
  See also Miller, 2018 WL 2740240, at *15 (“Plaintiffs’ unjust enrichment claim
fails not because they pled an alternative claim for breach of the GM Limited
Warranty, but rather because the GM Limited Warranty is an agreement between
Plaintiffs and GM which governs the same subject matter as the unjust enrichment
claims.”).

                                         24
Federal Rules of Civil Procedure. But where the claim is based in part on the express

terms of the warranty, it arises out of the warranty contract and must be dismissed.”).

                                          2

      Plaintiffs’ unjust enrichment claim also fails because they have not

sufficiently pleaded that they conferred a benefit on GM. Here, all of the Plaintiffs

purchased their cars on the used-car market, and some even purchased their vehicles

from third parties who have no apparent connection to GM. Plaintiffs have neither

sufficiently alleged nor explained how their purchases of used vehicles benefited

GM. In similar circumstances, courts have dismissed unjust enrichment claims. See,

e.g., In re Ford Motor Co., E-350 Van Prods. Liab. Litig., 2011 WL 601279, at *6

(D. N.J. Feb. 16, 2011) (dismissing unjust enrichment claim where plaintiff

“purchased a used E-350 van from a Ford dealership” because plaintiff had not

“explained” how his “purchase of a use vehicle conferred a benefit upon Ford”);

Gerstle v. Am. Honda Motor Co., 2017 WL 1477141, at *15 (N.D. Cal. Apr. 25,

2017) (“The Court agrees with Defendant that the purchase of a used car, whether

private or certified at a dealership, does not benefit [the manufacturer] because such

a purchase has no impact on product allocation. The Court also agrees that the third-

party seller, not the manufacturer, receives a benefit when a used car is purchased in

an arm’s length transaction.”) (internal citation omitted), superseded on other

grounds, Gerstle v. Am. Honda Motor Co., 2017 WL 2797810 (N.D. Cal. June 28,



                                          25
2017). Plaintiffs’ failure to plausibly allege that their used-car purchases benefitted

GM further supports dismissal of their unjust enrichment claim.5

      For all of these reasons, Plaintiffs have failed to state a viable unjust

enrichment claim against GM.6

                                          C

                                           1

      Finally, in Counts V-VI and IX-X of the First Amended Complaint, Plaintiffs

Clark, Jones, and Fagre allege that GM breached the implied warranties of the

vehicles that they purchased. Plaintiffs bring their breach of implied warranty claims

under the federal Magnuson-Moss Warranty Act (the “MMWA”), 15 U.S.C. § 2301

et seq., and the laws of Illinois and Missouri.




5
  Plaintiffs rely on two cases for the proposition that a used-car buyer may maintain
an unjust enrichment claim against a car manufacturer: Cabebe v. Nissan of N. Am.,
Inc., 2018 WL 5617732 (N.D. Cal. Oct. 26, 2018) and Alberin v. Am. Honda Motor
Co., 2018 WL 1473085 (N.D. Cal. Mar. 26, 2018). These cases are not on point.
Neither Cabebe nor Alberin allowed an unjust enrichment claim to move forward
against an automobile manufacturer. Instead, the courts in both cases allowed the
plaintiffs to bring statutory claims under California’s Unfair Competition Law based
upon an unjust-enrichment-like theory. Thus, Cabebe and Alberin do not stand for
the proposition that a plaintiff who purchased a used vehicle may bring a standalone,
common-law unjust enrichment claim against the vehicle manufacturer.
6
  The Court is not suggesting that a used-car purchaser may never bring an unjust
enrichment claim against an automotive manufacturer. There may be some theory
and some set of alleged facts under which such a claim may proceed. But Plaintiffs
have not pleaded sufficient facts here nor sufficiently explained how they conferred
a benefit upon GM.

                                          26
      Under the terms of the express limited warranties that apply to the Class

Vehicles, “[a]ny implied warranty of merchantability or fitness for a particular

purpose applicable to [the] vehicle is limited in duration to the duration of [the

express limited warranty].” (ECF No. 21-2, PageID.654-655; emphasis removed.)

Such a restriction on the term of an implied warranty is permissible under the

MMWA, Illinois law, and Missouri law. See 15 U.S.C. § 2308(b) (“[I]mplied

warranties may be limited in duration to the duration of a written warranty of

reasonable duration, if such limitation is conscionable and is set forth in clear and

unmistakable language and prominently displayed on the face of the warranty.”);

Norman v. Ford Motor Co., 513 N.E.2d 1053, 1055 (Ill. App. Ct. 1987) (“A

disclaimer limiting the duration of an implied warranty to the duration of the written

warranty is permitted by both the Illinois Commercial Code … and the [MMWA],

if the limitation is set forth in clear language and appropriately displayed in the

contract.”); Elfaridi, 2018 WL 4071155, at *10 (enforcing duration of limited

warranty under Missouri law).

      Here, the duration of the express limited warranties for Plaintiffs’ vehicles

was 3 years or 36,000 miles, whichever occurred first. (See Mot. to Dismiss, ECF




                                         27
No. 21, PageID.34.7) Thus, Plaintiffs’ implied warranties were limited to that same

time period.

                                          2

      GM argues that Plaintiffs Clark, Jones, and Fagre cannot state a viable breach

of implied warranty claim because “Plaintiffs’ vehicles were well beyond [the]

warranty period by the time they experienced the alleged issues” with the StabiliTrak

Defect. (Id., PageID.643.) The Court agrees.

      To maintain a claim for breach of an implied warranty, a plaintiff must, among

other things, “seek warranty service within the [] period contained in the …

[w]arranty.” In re Ford Motor Co. Speed Control Deactivation Switch Prods. Liab.

Litig., 2007 WL 2421480, at *7 (E.D. Mich. Aug. 24, 2007). Here, Plaintiffs Clark,

Jones, and Fagre sought repairs of their vehicles long after their implied warranties

expired. Clark sought a repair of his vehicle when it had 43,142 miles on the

odometer (see First Am. Compl. at ¶18, ECF No. 19, PageID.335); Jones did not

seek a repair until her vehicle had 60,120 miles on the odometer (see id. at ¶22,

PageID.336); and Fagre did not seek a repair until his vehicle had 66,00 miles on the

odometer (see id. at ¶30, PageID.340.) Because Plaintiffs’ implied warranties



7
 Plaintiffs have not disputed that the express limited warranties of the vehicles they
purchased were for 3 years or 36,000 miles, whichever occurred first. Instead, as
described above, Plaintiffs’ argue that those limitations on the implied warranties
are unconscionable.

                                         28
expired before they sought service for their vehicles, they cannot state a viable

breach of implied warranty claim against GM. See In re Ford Motor Co., 2007 WL

2421480, at *7 (noting that plaintiffs’ breach of implied warranty claims “fail[ed]”

because “[n]one of the named Plaintiffs allege[d] that they sought warranty service

… within the three-year warranty period”). Moreover, Plaintiffs have not pleaded

that the StabiliTrak Defect manifested in their vehicles or that they suffered any

injury before their implied warranties expired. That further supports the dismissal

of Plaintiffs’ breach of warranty claims.8 See, e.g., Elfaridi 2018 WL 4071155, at

*10 (E.D. Mo. Aug. 27, 2018) (dismissing breach of implied warranty claim where

alleged “injury occurred outside of the warranty period”).

                                           3

      Plaintiffs counter that “GM’s exclusive knowledge of the StabiliTrack

[D]efect warrants a finding that the time and mileage limits of the implied warranty

are unconscionable.” (Resp. to Mot. to Dismiss, ECF No. 28, PageID.710.) More

specifically, Plaintiffs argue that GM “was aware of the StabiliTrak Defect and

actively concealed its knowledge.” (Id.)        Thus, Plaintiffs say, “[g]iven GM’s

superior knowledge, and Plaintiffs’ corresponding lack of information about the


8
 Because the Court dismisses Plaintiffs’ breach of implied warranty claims on the
grounds set forth above, the Court need not address GM’s other grounds for
dismissing these claims (i.e., that Plaintiff’s vehicles were merchantable, that
Plaintiffs’ failed to provide written notice to GM, and that the Illinois Plaintiffs lack
privity with GM).

                                           29
StabiliTrak Defect, it cannot reasonably be said that Plaintiffs’ agreement to any

warranty limitations was knowing or voluntary.” (Id.)

      In support of Plaintiffs’ unconscionability argument, Plaintiffs rely on the

decision of the United States Court of Appeals for the Fourth Circuit in Carlson v.

General Motors, 883 F.2d 287, 296 (4th Cir. 1989). In Carlson, the Fourth Circuit

held that the durational limits of an implied warranty were unconscionable in light

of GM’s alleged pre-sale knowledge of the defect at issue:

            Here, proof that GM knew of and failed to disclose major,
            inherent product defects would obviously suggest that its
            imposition of the challenged durational limitations on
            implied warranties constituted overreaching, and that the
            disclaimers themselves were therefore unconscionable.
            When a manufacturer is aware that its product is inherently
            defective, but the buyer has no notice of or ability to detect
            the problem, there is perforce a substantial disparity in the
            parties’ relative bargaining power. In such a case, the
            presumption is that the buyer’s acceptance of limitations
            on his contractual remedies—including of course any
            warranty disclaimers—was neither knowing nor
            voluntary,     thereby     rendering      such     limitations
            unconscionable and ineffective. Evidence of the
            knowledge of a stronger party that the weaker party will
            be unable to receive substantial benefits from the
            contract—or any related showing that the transaction
            involved elements of deception—should in most cases
            contribute to a finding of unconscionability in the
            bargaining process. That is in large measure what the
            plaintiffs here have claimed; and we therefore cannot say
            that their amended complaint failed to allege facts which,
            if proven to the court’s satisfaction, could establish that, as
            a matter of law, GM’s durational limitations on the
            operation of implied warranties were indeed
            unconscionable.

                                          30
Id. Plaintiffs also rely on the United States District Court of the Southern District of

Ohio’s decision in In re Porsche Cars North America, Inc., 880 F. Supp. 2d. 801,

822 (S.D. Ohio 2012) (“[A]lthough a manufacturer’s knowledge of a defect will not

invalidate a durational limitation, the relevant question in the unconscionability

context is whether one party abused its superior knowledge and the opposing party’s

relative ignorance so as to create an exchange of obligations that is substantively

unconscionable.”).

      The Court is not persuaded by Plaintiffs’ argument that the durational limits

in Plaintiffs’ implied warranties are unconscionable based on GM’s alleged pre-sale

knowledge. First and most fundamentally, for all of the reasons explained in detail

above in Section (IV)(A)(3)(a), Plaintiffs have not plausibly alleged that GM had

pre-sale knowledge of the StabiliTrak Defect. Thus, this case stands in sharp

contrast to Carlson and In re Porsche where the plaintiffs had plausibly alleged such

knowledge. Because Plaintiffs have not plausibly alleged GM’s knowledge of the

StabiliTrak Defect, Plaintiffs cannot establish that the durational limits in the implied

warranties are unconscionable based on that supposed knowledge.

      Moreover, even if Plaintiffs had plausibly alleged GM’s pre-sale knowledge,

for all of the reasons explained in detail in GM Air Conditioning, pre-sale

knowledge, standing alone, does not render unconscionable the durational limits in

an implied warranty. See GM Air Conditioning, 406 F. Supp. 3d at 628-30. Plaintiffs

                                           31
have not persuaded the Court that its analysis in GM Air Conditioning was in error

or does not apply here.9 Finally, Plaintiffs’ reliance on Carlson is also misplaced

because there is no indication that the plaintiffs in that case purchased their vehicles

on the used car market as Plaintiffs did here. Plaintiffs have not sufficiently

explained how they may properly attack the durational limits in the implied

warranties as unconscionable where, as used car purchasers, they did not receive the

warranties from GM.

      For all of these reasons, the Court is not persuaded that the durational limits

in Plaintiffs’ implied warranties are unconscionable.

                                           V

      At this point, the Court would normally provide Plaintiffs the opportunity to

file an Amended Complaint to remedy the pleading deficiencies identified by GM

and the Court. But while leave to amend should be “freely give[n] when justice so

requires,” Fed. Rule Civ. Proc. 15(a)(2) (emphasis added), justice does not require




9
  At the hearing on GM’s motion to dismiss, counsel for Plaintiffs argued that the
Court should not rely on its unconscionability analysis from GM Air Conditioning
because in that case, the plaintiffs had to show both substantive and procedural
unconscionability, whereas under the Illinois and Missouri law that applies here, a
plaintiff may prevail on a claim of unconscionability by showing either substantive
or procedural unconscionability. (See 1/30/2020 Hr’g Tr., ECF No. 37,
PageID.1188-89.) That difference does not make GM Air Conditioning any less
relevant. In GM Air Conditioning, the Court held that GM’s alleged pre-sale
knowledge did not establish either substantive or procedural unconscionability.

                                          32
that Plaintiffs be permitted to file a Second Amended Complaint here. A careful

review of the history of this action shows why.

      Plaintiffs filed their initial Complaint on January 18, 2019. (See Compl., ECF

No. 1.) GM then moved to dismiss that Complaint. (See Mot. to Dismiss, ECF No.

13.) Shortly after GM filed that motion, the Court entered an order granting

Plaintiffs leave to file a First Amended Complaint. (See Order, ECF No. 15.) In that

order, the Court informed Plaintiff Hall – who was the only named Plaintiff at that

time – that it would “afford [her] an opportunity to remedy the purported defects

identified in General Motors’ motion to dismiss by granting her leave to file a First

Amended Complaint.” (Id., PageID.319-320.) The Court then told Hall that (1) this

was her “opportunity to allege any and all additional facts, known to her, that may

cure the alleged pleading deficiencies in her Complaint” and (2) “[t]he Court [did]

not anticipate allowing Hall a second opportunity to amend her Complaint to add

factual allegations she could include in her First Amended Complaint.” (Id.,

PageID.320.) Plaintiffs then filed the First Amended Complaint.

      This procedure allowed Plaintiffs a full opportunity to allege any and all facts

in the First Amended Complaint that supported their claims and that could address

GM’s arguments for dismissal.10 The Court adopted this procedure because it did


10
  The fact that Plaintiff Hall was the only Plaintiff named in the case at the time the
Court entered its order granting leave to amend does not change the Court’s analysis.
The foundation and factual predicates of all Plaintiffs’ claims are the same.

                                          33
not want to undertake an exhaustive analysis of Plaintiffs’ claims until it had given

Plaintiffs the opportunity to cure the claimed defects. Nor did the Court want the

parties to spend time and resources on motion practice until Plaintiffs had the chance

to review GM’s arguments in support of GM’s motion to dismiss and to augment

their claims with additional factual allegations if necessary.     The parties and the

Court have now spent significant time and resources analyzing the facts and claims

in the First Amended Complaint, and it would not be just to require the parties and

the Court to repeat this process. The Court therefore declines to grant Plaintiffs leave

to amend. See Wysong Corp. v. APN, Inc., 889 F.3d 267, 272-73 (6th Cir. 2018)

(affirming denial of request for leave under similar circumstances).

                                          VI

      For all of the reasons stated above, GM’s motion to dismiss (ECF No. 21) is

GRANTED and the First Amended Complaint (ECF No. 19) is DISMISSED

WITH PREJUDICE.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: March 18, 2020                   UNITED STATES DISTRICT JUDGE



Moreover, the newly added Plaintiffs are represented by the same law firm as
Plaintiff Hall. And that counsel would have had full notice of the Court’s
instructions to Hall to allege any and all facts, known to her, that could have
remedied the pleading defects identified in GM’s initial motion to dismiss.

                                          34
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 18, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       35
